It is now here ordered by this Court that the State of California, its officers, agents, and servants and all other persons, are hereby prohibited from removing Joe Tenner or permitting him to be removed from the State of California pending the filing by him of a petition for a writ of habeas corpus in the Supreme Court of California and pending the disposition of that petition. The *586petitioner is directed to file his petition for a writ of habeas corpus on or before January 7,1942. This order prohibiting the removal of Joe Tenner from the State of California is to remain in effect until the further order of this Court.